[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               February 27, 2007
                                No. 06-15582
                                                             THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK


                      D. C. Docket No. 04-00999-CV-HS-S


BETTY J. BROWN,
personal representative
for the estate of Robert D. Brown,
deceased,

                                                              Plaintiff-Appellant,

                                     versus

FIRST DATABANK, INC.,
a corporation,

                                                             Defendant-Appellee,

ALBERT JOHARY, DR., et al.,

                                                              Defendants.


                   Appeal from the United States District Court
                     for the Northern District of Alabama


                              (February 27, 2007)
Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:

      The district court, exercising its gate-keeping function under Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786 (1993), found

that the methodology used by appellant’s expert witness, Dr. Sims, was not

sufficiently reliable to support Sims’s opinion that a causal relationship existed

between the decedent’s use of Metoclopramide and the decedent’s depression and

eventual suicide. Having made that finding, the court excluded Dr. Sims’s opinion

and granted appellee summary judgment. This appeal followed.

      This appeal turns on one issue: whether the district court abused its

discretion in excluding Dr. Sims’s opinion on the ground that her methodology

was unreliable. After examining the record on which the court made its finding,

we conclude that the court’s exclusion of the proffered opinion was not an abuse

of discretion.

      AFFIRMED.




                                          2